Mr. Justice Maxwell
delivered the opinion of the court.
This action relates to the office of county constable and presents the same questions as are .presented in the case of The People ex rel. v. Alexander, No. 4976.
The judgment of the court below was one of dismissal against the appellants, which judgment, for the reasons stated in The People ex rel. etc. v. Johnson, No. 4850, is reversed, set aside and for naught held, and judgment rendered and entered in this court in favor of appellants, William J. Horner and Edward Phillips, and against appellees, Joseph Berger, Michael E. Geary and Patrick A. Reid, as prayed in the amended complaint, and that appellants have judgment for costs.

Judgment accordingly.

Decision on banc.
Mr. Justice Steele and Mr. Justice Guhter dissent.